                  UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF' PENNSYLVANIA

UNITED STATES OF AMERICA                    )    No. 1:16-CR-379
                                            )
                    V                       )    (Crrief Judge Conner)
                                            )
JOHNNIE ZEIGLER,                            )    (Electronically File d)
                    Defendant.              )

                        FINAL ORDER OF FORFEITURE

     Upon the proceedings had heretofore and the Motion of the United

States of America, the Court finds:

     A Preliminary Order of Forfeiture was entered on December             18,

2018, ordering the defendant to forfeit:

           a. one Remington Arms 22LR Rifle, Model 597,bearing

               serial number 2645470;

           b. one black Remington rifle magazine containing twenty six

               Il   e .22   caliber rounds of ammunitioni and

           C   one Harrington and Richardson .22 caltber revolver

               bearing serial number AP28818 with six live .22 cahber

               rounds of ammunition inside the cylinder
      AIl personal service was completed and notice of the Preliminary

Order of Forfeiture was published on the government's internet

forfeiture website.

      AII persons claiming an interest in the above-described property

were required to file their claims with the Clerk of Court not later than

thirty days after the date of final publication of notice.

      No petitions were filed within the thirty-day period required by 27

U.S.C. $ SfS(d(2). Therefore, any third-party interests are barred by

failure of those parties to file a timely petition.

     NOW, THEREFORE, upon motion of the United States of America

for tr'inal Order of Forfeiture, it is hereby ORDtrRED that:

                  (t)   AII right, title, and interest, including the

                        interests of titled owners, spouses, and any other

                        interested parties, in the above-described

                        property are hereby condemned, forfeited and

                        vested in the United States of America, and shall

                        be disposed of according to lawi

                  (Z)   The United States is entitled to its costs hereini




                                      2
(S)   The United States District Court shall retain

      jurisdiction in the case for the purpose of

      enforcing this Orderi and

(+)   The Clerk is hereby directed to send attested

      copies of this Order to all counsel of record.




                 8th day of
      Dated this _             July          20t9.


       /s/ CHRISTOPHER C. CONNER
      CHRISTOPHER C. COI{NER
      CHIEF UNITtrD STATES DISTRICT JUDGE




                    .)
                    J
